97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pauline M. CARROLL, Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE, Appellee.
No. 95-4062.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 6, 1996.Filed Sept. 12, 1996.

Before BEAM, HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Pauline M. Carroll appeals from the district court's1 affirmance of the bankruptcy court's2 order denying confirmation of her Chapter 13 plan and dismissing her case.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota


2
 The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota